Order entered October 11, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-08-01584-CV

  TXU PORTFOLIO MANAGEMENT COMPANY, L.P. N/K/A LUNINANT ENERGY
                    COMPANY, L.L.C., Appellant

                                                 V.

FPL ENERGY, LLC; FPL ENERGY PECOS WIND I, LP; FPL ENERGY PECOS WIND
                         II, ET ALL, Appellee

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 04-10314

                                            ORDER
       The panel requests that Appellant file a response to Appellee’s Motion for Panel

Rehearing within fifteen days of the date of this order.


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE